Citation Nr: 0913466	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  08-00 789	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from November 1967 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision in which the 
RO denied service connection for PTSD.  The Veteran filed a 
notice of disagreement (NOD) later in May 2006, and the RO 
issued a statement of the case (SOC) in December 2007.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in January 2008.

The record reflects that the Veteran was previously 
represented by Disabled American Veterans (DAV), as reflected 
in a January 1986 VA Form 23-22.  In January 2008, the 
Veteran submitted a VA Form 21-22 (Appointment of Veterans 
Service Organization as Claimant's Representative) appointing 
Vietnam Veterans of America as his representative.  The Board 
recognizes the change in representation.  See 38 C.F.R. § 
20.602 (2008).

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for PTSD is 
warranted.

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110 
(West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be granted 
for any disease diagnosed after discharge from service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d).

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2008).

In this appeal, the Veteran has been diagnosed with PTSD, as 
reflected in VA treatment records dated from August 2005 to 
January 2007.  The Veteran has stated that his in-service 
stressor occurred while he was on guard duty in Vietnam and 
was fired upon by South Vietnamese soldiers.  He said that he 
returned fire and killed one of the soldiers and that the 
body was recovered the following day.  

As regards potentially verifiable stressors, the Board notes 
that, 38 C.F.R. § 3.159(c)(2)(i) provides, "In the case of 
records requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search of the 
corroborative records."  VA's Adjudication Manual Rewrite, 
M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 14(d) 
(Sept. 29, 2006), states that, "at a minimum, a veteran must 
provide the following: a stressor that can be documented, the 
location where the incident took place, the approximate date 
(within a two month period) of the incident, and the unit of 
assignment at the time the stressful event occurred."  

An April 2006 Memorandum in the claims file reflects that the 
Veteran had not provided sufficient information about his 
alleged to stressor to forward the information to the U.S. 
Army Joint Services Records Research Center (JSRRC) for 
verification.  In May 2006, the RO denied the claim for 
service connection.

The Veteran's military personnel records indicate he was in 
the Republic of Vietnam from July 7, 1969 to November 10, 
1969.  He served with Company B, 43rd Signal Battalion and 
his military occupational specialty (MOS) was a lineman.  In 
March 2009, the Veteran submitted a statement in support of 
the claim (via a VA Form 21-0781) stating that the alleged 
in-service stressor occurred around August 26, 1969 in the 
Sharang Valley.  This information should be adequate for 
independent verification.   Thus, the RO should attempt to 
independently verify the Veteran's claimed stressor, to 
include through the JSRRC and any other source(s), as 
appropriate, to include obtaining unit histories for Company 
B, 43rd Signal Battalion from July to November 1969.  

The Board also points out that the record includes VA 
treatment records reflecting a diagnosis of PTSD; however, 
one criterion for service connection for PTSD is a link 
between the Veteran's PTSD and the verified in-service 
stressor(s).  See 38 C.F.R. 
§ 3.304(f).  Hence, in the event that the RO determines that 
the record establishes the occurrence of the alleged 
stressor, the RO should arrange for the Veteran to undergo VA 
examination, by a psychiatrist, at an appropriate VA medical 
facility to obtain a medical opinion as to whether the 
verified stressor has resulted in PTSD.  

The Veteran is hereby advised that failure to report for any 
scheduled examination, without good cause, may well result in 
denial of the claim (as the original claim for service 
connection will be considered on the basis of the evidence of 
record).  
See 38 C.F.R. § 3.655 (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the Veteran by the 
pertinent VA medical facility.

Further, to ensure that all due process requirements are met, 
the RO should also give the appellant another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal.  The RO's notice letter to the appellant should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A 
§ 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2008).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to service 
connection for PTSD.  The RO should 
explain the type of evidence that is the 
Veteran's ultimate responsibility to 
submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159 (2008).  All records and responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the Veteran 
and his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

3.  The RO should undertake necessary 
action to attempt to independently verify 
the occurrence of the Veteran's alleged 
stressful experience relating to coming 
under fire while on guard duty and killing 
a South Vietnamese soldier in August 1969, 
to particularly include contact with the 
JSRRC (and other appropriate source(s)). 

Any additional action necessary for 
independent verification of this stressor, 
to include follow-up action requested by 
the contacted entity, should be 
accomplished.  If the search for 
corroborating records leads to negative 
results, the RO should notify the Veteran 
and afford him the opportunity to respond.  
The RO should also follow up on any 
additional action suggested by JSRRC. 

Regardless of any requests made to JSRRC, 
the RO should obtain copies of unit 
histories for Company B, 43rd Signal 
Battalion from July to November 1969.  

If the search for corroborating evidence 
leads to negative results, the RO should 
notify the Veteran of this fact, explaining 
the efforts taken, and describing further 
action  (if any) to be taken.

4.  After associating with the claims file 
all available records and/or responses 
received from each contacted entity, the RO 
should prepare a report detailing the 
occurrence of any specific in-service 
stressful experience deemed established by 
the record.  This report is then to be 
added to the Veteran's claims file.  If the 
occurrence of no claimed in-service 
stressful experience is verified, then the 
RO should so state in its report, skip the 
development requested in paragraphs 5 and 
6, below, then proceed with paragraph 8.  

5.  If, and only if, evidence corroborating 
the occurrence of a claimed in-service 
stressful experience is received, the RO 
should arrange for the Veteran to undergo 
appropriate VA psychiatric examination, by 
a psychiatrist, at an appropriate VA 
medical facility.  The entire claims file, 
to include a complete copy of the REMAND, 
must be made available to the examiner 
designated to examine the Veteran, and the 
report of examination should include 
discussion of the Veteran's documented 
psychiatric history and assertions.  All 
tests and studies, to include psychological 
testing, if deemed warranted, should be 
accomplished, and all clinical findings 
should be reported in detail.  

In rendering a determination as to whether 
the diagnostic criteria for PTSD are met, 
the examiner is instructed that only a 
specifically corroborated in-service 
stressful event may be considered for the 
purpose of determining whether exposure to 
such in-service event has resulted in PTSD.  
If a diagnosis of PTSD is deemed 
appropriate, the examiner must identify the 
specific stressor underlying the diagnosis, 
and should comment upon the link between 
the current symptomatology and the 
Veteran's verified stressor.  

The examiner should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.  

6.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to him by the 
pertinent VA medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  Stegall v. 
West, 11 Vet. App. 268 (1998).   

8.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for service connection 
for PTSD in light of all pertinent evidence 
and legal authority.  

9.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC (SSOC) that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

